   Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 1 of 13            FILED
                                                                    2020 Nov-20 PM 02:27
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ALABAMA
                    EASTERN DIVISION

MICHAEL C. THREATT,

         Plaintiff,

    v.

SYLACAUGA HOUSING
AUTHORITY, COMMISSIONERS                     Civil Action No.
JAMES ADAMS, ALMA JEAN                      20-CV-00096-ACA
COOK, MATT HUBBARD,
PATRICK LOZITO, PHILLIP
MORRIS, AND MAYOR OF
SYLACAUGA JIM HEIGL,

         Defendants.


  MOVANTS’ REPLY TO RICHARD RICE’S RESPONSE (DOC. 61)
        TO MOTION TO DISQUALIFY RICHARD RICE
  AS COUNSEL FOR PLAINTIFF AND FOR ADDITIONAL RELIEF
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 2 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


                                               I.        TIMELINE1

     Date                                                            Event
    2/28/19      Threatt contacts Richard Rice about providing a Civil Rights Assessment
                 for SHA (Doc. 61-4 p.1)

    3/06/19      “Meeting to discuss Civil Rights Assessment Services” between Threatt,
                 Rice, and Collins (Doc. 61-4 p.2)

    3/12/19      Rice thanks Threatt for “the opportunity to provide the civil rights
                 assessment for” SHA and requests “additional details, timeline for
                 deliverables, etc.” and is “looking forward to engaging this project and
                 am truly excited to see where it leads.” (Doc. 61-4 p.9)

    3/12/19      Threatt forwards Rice’s March 12, 2019 e-mail to Chief Housing Officer
                 (Womack) and Chief Administrative Officer (Green), who drafted the
                 scope of work, and refers to Rice as “the Civil Rights attorney.”
                 (Emphasis added). (Doc. 56-1 p.1)

    3/13/19      Green forwards the draft Fair Housing and Civil Rights Scope of Work
                 to Womack and Threatt. (Doc. 56-2 p.2-3)

    3/13/19      Threatt forwards the draft Fair Housing and Civil Rights Scope of Work
                 to Rice and Collins (Doc. 56-2 p.2)

    3/21/19      Collins e-mails Threatt stating concerns with budget and time constraints
                 for the draft scope of work and proposed “we provide an initial limited
                 assessment based on our original discussions.” (Doc. 56-2 p.2)

    3/21/19      Rice agrees with Collins: “I to [sic] would like to address similar concerns
                 with regard to the breadth of the scope of work and the limited resources
                 (time and budget) devoted to this undertaking. I am available for a phone
                 conference at your convenience.” (Doc. 56-2 p.1-2)

    3/21/19      Threatt responds stating “This is great news and feedback. I will follow-
                 up with my staff as it relates to an administratively feasible scope of work.
                 I agree with the cost-effective perspective that should include an
                 assessment, plan and training for both Fair Housing and Civil Rights. I


1
    The timeline is meant to assist the Court.

                                                              1
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 3 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


     Date                                         Event
                 will have more information soon. With this said, how does your schedule
                 look in April to perform this work for the SHA?” (Doc. 56-2 p.1)

    3/21/19      Rice responds stating “I have an unusually high number (for me) of
                 depositions in April but no trial settings at this time so I would be
                 available to perform the work we discussed on our tour of Sylacauga.”
                 (Doc. 56-2 p.1)

    7/19/19      Threatt forwards Collins’s e-mail regarding “concerns” with the scope of
                 work for the assessments to his Chief Housing Officer (Womack), Chief
                 Financial Officer (Mueller), and Chief Human Resources Officer
                 (Daniels) and states “I need your help with securing them these
                 assessments.” Exhibit 1, attached hereto.2

                                              II.       ARGUMENT

A.       The Prior Attorney-Client Relationship Between SHA and Rice

         Plaintiff suggests Rice was to be a “consultant” on a “law related” assessment,

but not an attorney for SHA. Doc. 61-2 ¶4-5. Threatt swears he “did not refer to

Mr. Rice, think of him, or believe he was an attorney for the SHA.” Doc. 61-2 ¶8.

These assertions and suggestions are belied by the contemporaneous e-mails and

documents Threatt himself prepared (Docs. 56-4, 56-5, 56-6). In said documents



2
  In fn 6 of Plaintiff’s Response (Doc. 61), Threatt vaguely refers to his deletion of all e-mails on
the SHA desktop, laptop, tablet, and cell phone he used in connection with his employment for
SHA, which deletion was raised with Plaintiff’s counsel during an October 8, 2020 telephone
conference regarding the pending motion. Threatt’s assertion his SHA-related e-mails are
otherwise available on SHA’s server is false. SHA will offer testimony at the December 3 hearing
regarding the substantial gap in Threatt’s e-mails. As a result, SHA’s counsel was forced to piece
together the e-mails submitted with the motion from other former employees’ Outlook data files
and Microsoft365 server facility, as the bulk of Threatt’s e-mails were deleted, and not by SHA.
The July 19, 1029 e-mail submitted herewith, was recovered by a forensic data analyst expert from
the SHA laptop Nicole Daniels used during her employment with SHA.

                                                              2
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 4 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


and e-mails, Threatt did not refer to Rice as a consultant. Instead, Threatt only

referred to Rice as an attorney. Also, in connection with the civil rights assessments

he contemplated for SHA and discussed with Rice; he identifies the “Rice Law

Firm,”3 not Rice as consultant.

         Putting aside Threatt’s post hoc rationalization, the documents before the

Court establish a prior attorney-client relationship between Rice and SHA.

         All parties agree the Eleventh Circuit’s test for determining the existence of

an attorney-client relationship is found in Mississippi Valley Title Ins. Co. v.

Thompson, 802 F.3d 1248 (11th Cir. 2015). (Doc. 57 12-13 & Doc. 61 12-13). The

Eleventh Circuit held, in pertinent part, “the test … hinges upon the client’s belief

that he is consulting a lawyer in that capacity and his manifested intention to seek

professional legal advice.” Thompson, 802 F.3d at 1253-54.

         Threatt’s affidavit admits: “I contacted Mr. Rice for the purpose of providing

an assessment which would have been law related.” Doc. 61-2 ¶4. Rice’s brief

admits: “Threatt has clearly stated he did perceive Rice as counsel for SHA.” Doc.

61 p.14. These admissions Rice ignores and would have the Court ignore, despite

that each admission alone satisfies Thompson’s test.




3
 Notably, the page on Rice’s website describing “Legal Services” states his law practice includes
“Small Business Consulting.” Rice, himself, refers to this as part of his law practice, not a separate
“non-legal” consulting service. See Exhibit 2, attached hereto.

                                                              3
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 5 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


         Threatt referred to Rice as “the Civil Rights attorney” (not consultant) on

March 12 (just days after their March 6 meeting) when forwarding Rice’s e-mail

stating Rice’s appreciation “for the opportunity to provide the civil rights assessment

for your Housing Authority.” Doc. 56-1 p.1. Threatt also repeatedly referred to Rice

as SHA’s “Civil Rights” attorney (not consultant) in internal SHA documents in

which he lists at least 4 other attorneys Threatt admits were SHA’s attorneys. See

Docs. 56-4 p.3; 56-5 pp.3, 11; 56-6 p.3; Doc. 61-2 ¶10.

         In addition to identifying Rice as SHA’s Civil Rights “attorney,” Threatt

indicated the “Rice Law Firm” (not Richard Rice, consultant) would be conducting

the “Civil Rights” Assessment at the designated cost of $10,000. Doc. 56-5 p.3-4.

Moreover, as late as July 19, 2019, Threatt asked his executive staff to help him

secure Rice (and Collins) to perform the civil rights and fair housing assessments,

further evidencing Threatt’s intent, as SHA’s CEO, to seek professional legal advice

from Rice. See Exhibit 1 hereto; Green v. Montgomery Cty., Ala., 784 F. Supp. 841,

845-46 (M.D. Ala. 1992).

         Rice makes much ado about there not being any “engagement letter,”

“procurement proposal,” or “payment.” See Doc. 61 p.13. However, an engagement

letter, procurement proposal, and payment are not necessary, and an attorney-client

relationship “extends to preliminary consultation by a prospective client with a view




                                                              4
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 6 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


to retention of the lawyer, although actual employment does not result.” Green, 784

F. Supp. 841, 845-46.

         Threatt and Rice met on March 6 to discuss and discussed Rice’s performing

a civil rights assessment using “limited resources (time and budget).” Doc. 56-2 p.1-

2. A few days later, Threatt forwarded a draft scope of work, and Rice (and Collins)

responded by stating concerns that the draft scope was too broad to be performed

within the budget and time frames discussed. Id. Threatt stated he would work with

his staff to provide an “administratively feasible scope of work,” and asked if Rice

(and Collins) were available in April “to perform this work for the SHA.” Doc. 56-2

p.1. Rice responded that he “would be available to perform the work we discussed”

during the March 6 meeting. This establishes Rice agreed to perform the assessment

discussed in the initial consultation about it. Hence, there was an express agreement

to perform the work contemplated. That the assessment never was performed does

not negate that an attorney-client relationship was established.

             III.      THE MATTERS ARE SUBSTANTIALLY RELATED

         In brief, Rice argues even if he previously had an attorney-client relationship

with SHA, his current representation of Threatt, is not “substantially related” to his

prior representation of SHA (Doc.61 p.15-17). Nothing could be further from the

truth, which is demonstrated beyond dispute by explicit concessions in Rice’s brief

coupled with numerous allegations in the Amended Complaint (Doc. 31).


                                                              5
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 7 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


A.       Rice’s Concessions in Brief

         In brief, Rice concedes “[t]he communications between Rice and Threatt as

SHA’s CEO” on their tour of SHA included, some specific matters, one of which

was “housing segregation.” (Doc 61 p.16). As Rice’s brief further concedes, “[o]n

the tour” Threatt, as SHA’s CEO “discussed [with Rice] the factors related to the

segregated housing and how to address associated quality of life factors. [Threatt]

identified a need to identify best practices that would address the segregation issues

….” (Doc 61 p.16-17).

         Hence, as conceded in Rice’s brief, “segregated housing” was one matter

Movants contend was a subject of Rice’s prior representation of SHA and was a

matter attorney Rice and Threatt, as SHA’s CEO, specifically discussed.

B.       Switching Sides Here, Rice Pleads Allegations Against SHA About the
         SAME Subject Matter: “Segregated Housing”

         Apparently, Rice’s “best practice” to address purported “segregated housing”

at SHA was to bring this lawsuit for Threatt against SHA, in which Rice repeatedly

asserts numerous allegations against SHA about purported “segregated housing” at

SHA. This matter of purported “segregated housing” is the very same (not merely

“substantially related” to, but the same) matter Rice and Threatt, as SHA’s CEO,

addressed during their tour of SHA together. Given the matter is the same, it could

not be more “substantially related.”



                                                              6
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 8 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


         Eight paragraphs of the Amended Complaint (Doc. 31) specifically allege and

raise issues about purported “segregated housing” at SHA:

         1.        ¶ 71 (alleges “segregation issues”);

         2.        ¶ 83 (alleges SHA was “identified … as a high risk for segregation”);

         3.        ¶ 101(a) (alleges “[i]ssues with fair housing and segregation”);

         4.        ¶ 129 (alleges “SHA was engaging in unlawful housing practices that
                   resulted in discrimination and segregation”);

         5.        ¶ 131 (alleges “Defendant was engaging in unlawful housing practices
                   that resulted in discrimination and segregation”);
         6.        ¶ 132 (again alleges, SHA was “identified…as a high risk for
                   segregation”);
         7.        ¶ 133 (alleges “Plaintiff and the Executive Leadership Team informed
                   [SHA’s] Board of Commissioners that they had ‘reported the
                   discrimination and segregation to the ‘[sic; a second open single
                   quotation mark in the original without closure of the first] Department
                   of Justice and Fair Housing.’”); and
         8.        ¶ 134 (alleges “Plaintiff provided the Board of Commissioners
                   comprehensive details of…reports of SHA’s misconduct
                   (discrimination, … segregation).”

         In addition to those explicit allegations about purported “segregated housing”

at SHA, in Threatt’s Amended Complaint Rice also repeatedly pled allegations about

discriminatory housing at SHA. (Doc. 31 ¶¶ 43(a), 56(a)-(b),135-136).

         Rice tries to get around this by arguing data reflecting or evidencing

segregated housing was not confidential SHA information but was publicly available

information (“was [information] within the public domain”) (Doc. 31 p.16).



                                                              7
           Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 9 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


         That argument does not save Rice from disqualification pursuant to Rule 1.9

for two reasons. The first reason is so inescapable even Rice does not and cannot

dispute it – whatever Threatt, as SHA’s CEO, told Rice about “segregated housing”

and “the factors related to it” at SHA during their tour of SHA was told to attorney

Rice in a confidential communication, and their discussion about that while touring

SHA was not part of any public record. Even Rice concedes the importance of

confidentiality by quoting a committee comment to Rule 1.9: “See comments on

Rule 1.9(c) ‘preserving confidentiality is a question of access to information.’ Id.

Rule 1.9 cmt. n.6.” (Doc. 61 p.18). Via his confidential discussion with Threatt, as

SHA’s CEO, about purported segregated housing at SHA, Rice gained access to

SHA’s confidential information about “the factors related to the [purported]

segregated housing” at SHA (Doc. 61 p.16).

         This leads to the second reason Rice’s argument about publicly-available data

does not save Rice from disqualification pursuant to Rule 1.9. Under the Eleventh

Circuit’s controlling decision in Freund v. Butterworth, 165 F.3d 839, 859–60 (11th

Cir. 1999), it is “irrebuttably presume[d] that relevant confidential information was

disclosed during the former period of representation,” (emphasis added).

         Tellingly, Rice’s brief does not mention Freund, because he cannot get around

it as controlling here. Under Freund, Rice’s attempted disclaimers that he did not

receive any SHA confidential information are to no avail as a matter of law, because


                                                              8
          Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 10 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


his disclaimers are squarely contrary to Freund’s irrebuttable presumption “that

relevant confidential information was disclosed.” Id.

         Throwing in the proverbial “kitchen sink” with everything else he argues,

Rice tries to obfuscate the obvious that segregated housing is the same subject matter

by arguing about other matters Rice claims he and Threatt “did not discuss” (Doc.

31 at 17; emphasis added), as if that somehow detracts from the matter of purported

“segregated housing” Rice concedes he and Threatt discussed. Such obfuscation

makes no difference, it is nothing more than a smoke screen meant to distract the

Court from the determinative issue under Rule 1.9, which is whether any matter that

was the subject of the prior and current representation are substantially related. The

matter of purported “segregated housing” is the same matter. That other matters

“not…discussed” are not substantially related makes no difference.

                                    IV.       RICE’S RED HERRINGS

         Further obfuscating, Rice argues several red herrings. Vaguely and without

specifying how, Rice appears to claim SHA’s procurement policy somehow

precluded him from previously having been an attorney for SHA, but that is not

correct, as will be demonstrated by evidence SHA will present at the hearing.

         Rice also argues defense counsel withheld e-mails and thereby have not been

candid with the Court. This too is not correct, as will also be demonstrated by

evidence SHA will present at the hearing. The evidence will demonstrate Threatt


                                                              9
          Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 11 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


destroyed his e-mails that were previously stored on SHA’s office computer, laptop,

notepad and/or cell phone that were assigned to Threatt to use, and that Threatt used,

in his employment with SHA. Defendants cannot provide the Court with e-mails

that Threatt himself “wiped” from his SHA electronic devices that Defendants

cannot obtain from other sources. If Defendants had all e-mails Threatt “wiped”

from SHA’s electronic devices, they would have further demonstrated Rice’s prior

attorney-client relationship with SHA. Defendants are entitled to an inference to

that effect because of Threatt’s bad faith spoliation of that evidence. See, e.g.,

Alabama Aircraft Inds, Inc. v. Boeing Co., 319 F.R.D. 730, 743-44 (N.D. Al. 2017)

(adverse inference based on spoliation of ESI evidence).4




4
  Movants might be remiss if they did not note one assertion in Mr. Rice’s introduction that is
disingenuous, at best. On page 2 of Rice’s Brief (Doc. 61), Rice incorrectly states that prior to
counsel’s October 2 e-mail, “no member of the SHA or anyone acting on its behalf had ever
referred to [Rice] as an attorney for SHA.” Doc. 61 at 2. That is not correct. Threatt admits he
“listed several categories of persons from whom I would seek advice.” Doc. 61-2. In those lists,
Rice was always identified as SHA’s “Civil Rights” attorney. See Docs. 56-4 p.3; 56-5 pp.3, 11;
56-6 p.3. All those lists were prior to counsel’s October 2 e-mail, squarely contradicting Rice’s
incorrect statement. Rice was listed along with at least four (4) other attorneys Threatt admitted
he engaged as attorneys for SHA: Michael Syme, Michael Cohen, Jim Beck, and Stephanie
Weems. Id.; Doc. 61-2 ¶10. Yet, Threatt would have this Court believe he did not engage Rice
as an attorney for SHA for “civil rights” matters.

                                                             10
          Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 12 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


         Respectfully submitted this 20th day of November, 2020.

s/   Brandi B. Frederick                                        s/Barry V. Frederick (w/permission)
Richard W. Lewis (ASB-1812-L75R)                                Barry V. Frederick (ASB-1979-C65B)
Brandi B. Frederick (ASB-4725-B59B)                             Attorney for Commissioner Alma Jean
Attorneys for SHA, Commissioners                                Cook
Patrick Lozito, James Adams, Matt
Hubbard, and Phillip Morris                                     OF COUNSEL:

OF COUNSEL:                                                     The Frederick Firm
Austill Lewis Pipkin & Maddox, P.C.                             5409 Trace Ridge Lane
600 Century Park South, Suite 100                               Birmingham, AL 35244
Birmingham, AL 35226                                            (205) 739-0043 phone
(205) 870-3767 phone                                            (205) 739-0044 fax
(205) 870-3768 fax                                              barry@frederickfirm.net
r-lewis@maplaw.com
bfrederick@maplaw.com




                                                             11
          Case 1:20-cv-00096-ACA Document 64 Filed 11/20/20 Page 13 of 13
Michael C. Threatt v. Sylacauga Housing Authority
Civil Action No.: 20-CV-00096-ACA
Reply to Richard Rice’s Response (Doc. 61) to Motion to Disqualify


                                     CERTIFICATE OF SERVICE

      I hereby certify that, on the 20th day of November, 2020, I served a copy of
the above and foregoing on counsel for all parties by using the Court’s ECF filing
system that will send notification of such to all counsel of record, including:

Barry Vaughn Frederick                                          Roderick T. Cooks
The Frederick Firm                                              Lee D. Winston
5409 Trace Ridge Lane                                           Winston Cooks, LLC
Birmingham, AL 35244                                            The Financial Center
Email Address: barry@frederickfirm.net                          505 20th Street North, Suite 815
   Attorney For: Alma Jean Cook                                 Birmingham, AL 35203
                                                                Email Address:
C. David Stubbs                                                 rcooks@winstoncooks.com;
Stubbs, Sills & Frye P.C.                                       lwinston@winstoncooks.com
1724 South Quintard Avenue                                         Attorney For: Michael C. Threatt
Anniston, AL 36202
Email Address: david-ssf@cableone.net Richard A. Rice
   Attorney For: Jim Heigl            The Rice Firm, LLC
                                      420 20th Street
                                      Suite 2200
                                      Birmingham, AL 35203
                                      Email Address: rrice@rice-lawfirm.com
                                         Attorney For: Michael C. Threatt

                                                          s/   Brandi B. Frederick
                                                          OF COUNSEL
